NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS ECHEVERRIA MAGANA,                    No.    16-70091
AKA Luis Lara, AKA Alejandro Mendez,
                                                Agency No. A200-158-029
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jose Luis Echeverria Magana, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and we review de novo questions of law. Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The agency did not abuse its discretion in denying Echeverria Magana’s

motion to reopen, where he did not include with the motion any applications or

sufficient supporting documentation for the relief sought. See 8 C.F.R.

§ 1003.2(c)(1) (“A motion to reopen proceedings for the purpose of submitting an

application for relief must be accompanied by the appropriate application for relief

and all supporting documentation.”).

      We do not reach Echeverria Magana’s contentions regarding sua sponte

reopening. See Najmabadi, 597 F.3d at 986 (review is limited to the actual grounds

relied upon by the BIA).

      PETITION FOR REVIEW DENIED.




                                         2                                   16-70091